In an action to recover damages for breach of contract, in which the amended complaint pleads two causes of action — the first against the corporate defendant and the second against the individual defendants, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County, entered August 22, 1961, as granted the motion of the individual defendants to dismiss the second cause of action on the ground that it fails to state facts sufficient to constitute a cause of action (former Rules Civ. Prae., rule 106, subd. 4). Order modified by striking out from its second decretal paragraph the provision directing the Clerk to enter judgment, and by substituting therefor a provision granting to the plaintiffs leave to serve a second amended complaint pleading de novo a cause of action against the individual defendants. As so modified, order, insofar as appealed from, affirmed, without costs. The plaintiffs’ time to serve the second amended complaint, if so advised, is extended until 20 days after entry of the order hereon. Under the circumstances here, plaintiffs should be accorded an opportunity to serve a second amended complaint pleading de novo any cause of action which they may have against the individual defendants. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.